Citation Nr: 0216207	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO. 97-14 269	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for diplopia of the 
left eye, currently evaluated as 30 percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The appellant served on active duty from November 1966 to 
January 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1994 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  The Board remanded this case in 
June 1998 AND July 2001.  

Concurrent with the veteran's claim for an increased rating 
for diplopia of the left eye was a claim for service 
connection for PTSD.  This claim was ultimately granted by 
the RO in 1998, and is now rated at 70 percent disabling.  
The veteran was also granted a total compensation rating 
based on individual unemployability effective from the date 
of the claim, June 1994.

It is unclear whether the veteran is pursuing the issue of 
entitlement to service connection for a right eye disability.  
It is requested that the RO contact the veteran in order to 
clarify this matter and, thereafter, take the appropriate 
actions.


FINDING OF FACT

The veteran's left eye diplopia is productive of visual 
acuity rated as 5/200, the veteran is shown to have 20/25 
corrected vision in his nonservice-connected right eye, and 
there is no evidence of anatomical loss of either eye.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for diplopia of the left eye have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§  4.84a, 3.383, Diagnostic 
Codes 6090, 6092, 6074 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001). 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In June 1998, the 
RO informed the veteran that the RO would obtain the 
pertinent treatment records identified by the veteran.  The 
record indicates that all available evidence has been 
obtained.  In conjunction with the VCAA a June 2002 report of 
telephone contact reflects that the veteran informed the RO 
that no additional medical records existed.  The veteran has 
participated in three hearing at the RO and has undergone VA 
examinations.  The Board finds that the requirements of the 
VCAA have been satisfied.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During service the veteran under went left eye surgical 
procedures for diplopia.  This disorder has been rated 30 
percent since a June 1989 rating action.  The veteran's claim 
for an increased rating was received in June 1994. 

A VA eye examination was conducted in September 1994.  At 
that time uncorrected visual acuity in the right eye was 
20/50 correctable to 20/20.  Uncorrectable visual acuity in 
the left eye was 20/40 correctable to 20/20.  The pertinent 
diagnosis was probable accommodative exotropia, status post 
muscle injury.

From 1994 to 1999 the veteran was seen at VA facilities for 
various disorders including diplopia of the left eye and 
underwent several VA examinations. Hearings were held at the 
RO in February 1996, October 1998, and May 1999.  At those 
times the veteran provided testimony concerning his visual 
impairment.

A VA examination was conducted in January 2002. The 
evaluation showed that the veteran had corrected visual 
acuity of 20/25, bilaterally.  The veteran had diplopia in 
the lateral gaze confirmed by Goldman Perimeter Chart.  The 
diagnoses were esophoria, esotropia, and diplopia.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity. 38 
U.S.C.A. § 1155. 

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern. Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The RO has assigned a 30 percent rating for diplopia of the 
left eye in accordance with the criteria set fort in the 
Rating Schedule, 38 C.F.R. §  Diagnostic Codes 6090, 6292.  
Diagnostic Code 6092 provides that diplopia, or double 
vision, due to impaired muscle function, will be rated under 
the provisions of Diagnostic Code 6090.  Under Diagnostic 
Code 6090, findings relating to diplopia are equated to loss 
of visual acuity.  See 38 C.F.R. § 4.84a.  Thus, specific 
findings of diplopia are converted into terms that lend 
themselves to the mechanical application of 38 C.F.R. § 
4.84a, Table V, which sets forth the "Ratings for Central 
Visual Acuity Impairment." See 38 C.F.R. § 4.84a, Table V 
(2002).

If the diplopia is from 31 to 40 degrees, it is rated (a) 
equivalent to 20/40 visual acuity if it is up; (b) equivalent 
to 20/70 visual acuity if it is lateral; and (c) equivalent 
to 20/200 visual acuity if it is down.

If the diplopia is from 21 to 30 degrees, it is rated (a) 
equivalent to 20/70 visual acuity if it is up; (b) equivalent 
to 20/100 visual acuity if it is lateral; and (c) equivalent 
to 15/200 visual acuity if it is down. If the diplopia is 
central at 20 degrees, it is rated equivalent to visual 
acuity of 5/200. 38 C.F.R. § 4.84a, Diagnostic Code 6090.  
When service connection is in effect for only one eye, the 
non-service-connected eye is considered to have vision of 
20/40 or better.

The above ratings will be applied to only one eye.  Ratings 
will not be applied for both diplopia and decreased visual 
acuity or field of vision in the same eye.  When diplopia is 
present and there is also ratable impairment of visual acuity 
or field of vision of both eyes the above diplopia ratings 
will be applied to the poorer eye, while the better eye is 
rated according to the best corrected visual acuity or visual 
field.  See 38 C.F.R. § 4.84a, Diagnostic Code 6090, Note 2 
(2002).  

Also, when diplopia exists in two individual and separate 
areas of the same eye, the equivalent visual acuity will be 
taken one step worse, but no worse than 5/200. See 38 C.F.R. 
§ 4.84a, Diagnostic Code 6090, Note 4 (2002).

The recent VA examination showed that the diplopia of the 
left eye was in the lateral gaze.  Thus, the veteran is 
currently at the highest rating for his service-connected 
left eye diplopia under 38 C.F.R. § 4.84a, Diagnostic Code 
6090.  In order to be entitled to a higher rating the 
evidence must show enucleation of the left eye or blindness 
in the non-service connected right eye.  38 C.F.R. § 3.383.  
Such findings are not shown in the current case.  Even 
considering the actual corrected vision in the right eye, 
20/25 as shown during the recent VA examination, would not 
result in a higher rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2002). 
"  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." 38 C.F.R. § 3.321(b)(1).  

The evidence does not show that the diplopia has required any 
recent hospitalizations or results in marked interference 
with employment.  The veteran is in receipt of a total rating 
based on individual unemployability.  The Board finds that 
the current 30 percent rating adequately reflects the degree 
of industrial impairment caused by the diplopia. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for a rating higher than 30 
percent for diplopia of the left eye.  


ORDER

Entitlement to an increased rating for diplopia of the left 
eye is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

